DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Response to Amendment
	The amendment filed 4/13/2022 is entered and fully considered.
	Claim 6 has been amended to remove “ethanol” from the Markush group due to the previous 112 rejection. The rejection was based upon the broad limitation “alcohol” was followed by a narrow limitation “ethanol”. However, the examiner has since learned that in a Markush group a double inclusion (i.e. containing a genus and a species of that genus) is not per se improper, see MPEP 2173.05(o). In this instance, the “alcohol” (genus) and “ethanol” (species) in the same Markush group does not cause ambiguity in the claim scope (the broadest interpretation). Accordingly, the 112 rejection should not have been made. The examiner suggests adding ethanol back into the claim to ensure “ethanol” is not later interpreted to be disclaimed. 
Response to Arguments
	Applicant argues the prior art does not teach the amended limitations in which the electrode active material layer does not contain carbon nanotubes or fibers when the liquid dispersion of carbon nanotubes/fibers is applied. The examiner agrees that the multilayer deposition of ZHOU teaches wet deposition of a carbon material onto a multilayer structure of active material and carbon material. Accordingly, the active material is already mixed with carbon nanotubes/fibers prior to the claimed wet-deposition step. The previous rejection is removed and a new rejection is made below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over HE et al. (US 2019/0393486) in view of ZHOU et al. (US 2015/0380738).
Regarding claims 1 and 3,
	HE teaches a method of making an anode with improved stability abstract. The method includes providing an anode active material layer and depositing a protective layer of carbon nanotubes/nanofibers onto the active material layer [0014]. The substrate for the active layer is a current collector [0015]. A cathode active material can be used instead of anode active material [0049]. The protective layer containing carbon nanotubes/fibers is provided in a slurry and sprayed (wet deposited) [0054]. 
Compression between the anode and protecting layer can be performed to improve contact [0056]. The various layers in HE can be free-standing [0101]. Accordingly, the stacked layers of current collector, electrode active material, and protective layer can be considered a free-standing electrode.
	HE teaches forming free standing laminates but does not teach deposition of active material layers and carbon nanotube/fiber containing layers is a continuous manner. However, ZHOU teaches formation of a multilayer structures of carbon nanotube layers and active material layers into free-standing films [0112]. The deposition of layers can be performed in a roll-to-roll process to increase throughput [0110]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to form active material layers and carbon nanotube/fiber containing layers of HE in a roll-to-roll process because continuous processes increase throughput.
Regarding claims 4 and 5,
	HE teaches nanotubes can be single walled or multi walled [0025].
Regarding claim 6,
	HE teaches the polymer used in the protective layer with the carbon nanotube/fiber is a mixture of toluene and hexanol (alcohol) [0124].
Regarding claim 8,
	HE teaches the active materials can include lithium metal oxides [0083].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over HE et al. (US 2019/0393486) in view of ZHOU et al. (US 2015/0380738) further in view of GRIGORIAN et al. (US 2013/0040229).
Regarding claim 7,
	HE teaches using carbon nanotubes in a wet deposition but does not teach including a surfactant. However GRIGORIAN teaches that when making a dispersion of carbon nanotubes it is typical to include surfactant [0062]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to include surfactant in the dispersion of ZHOU to improve dispersion of the carbon nanotubes in the solvent.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over HE et al. (US 2019/0393486) in view of ZHOU et al. (US 2015/0380738) further  in view of ESHRAGHI et al. (US 2021/0399289).
Regarding claim 9,
	HE teaches an electrode active material of lithium metal oxide but does not teach using lithium nickel cobalt manganese oxide. However, one of ordinary skill in the art would be familiar with cathode material used in lithium ion batteries. For example ESHRAGHI teaches suitable cathode materials for lithium-ion batteries include lithium nickel cobalt manganese oxide and lithium nickel manganese oxide [0086]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to substitute one cathode active material for another as art recognized equivalents.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over HE et al. (US 2019/0393486) in view of ZHOU et al. (US 2015/0380738) further in view of HARUTYUNYAN et al. (US 2016/0009557) in view of DENTON et al. (US 2015/0059571).
Regarding claims 10 and 11,
	HE teaches using carbon nanofibers and fabricates by vapor growth or electrospinning [0025]. The reference does not expressly teach using a synthesis reactor with metal catalyst carbon precursor, growth promoter and carrier gas. However, HARUTYUNYAN teaches making carbon nanotubes by providing catalyst, a carbon containing gas such as carbon monoxide and other hydrocarbons (carbon source), and diluent such as argon (carrier gas) [0030]. An additional gas for improving formation of single wall nanotubes (SWNT) can also be included such as hydrogen [0032]. The method produces more homogenous nanotubes [0005]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the manufacturing method of HARUTYUNYAN to make the carbon nanotubes of ZHOU to make more homogenous carbon nanotubes.
	The references teach making the carbon nanotubes but do not teach collecting them using the liquid medium. However, DENTON teaches a method of recovering carbon nanotubes from a continuous reactor that includes washing collectors with water [0121]. The water used to remove carbon nanotubes is considered the liquid medium because water is also used in ZHOU for the nanotube dispersion. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to recover the carbon nanotubes using the method of DENTON because the fabricated nanotubes need to be recovered before they can be used in HE.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over HE et al. (US 2019/0393486) in view of ZHOU et al. (US 2015/0380738) further in view of HARUTYUNYAN et al. (US 2016/0009557) in view of NODA et al. (US 2012/0219490).
Regarding claims 10 and 11,
	HE teaches using carbon nanofibers and fabricates by vapor growth or electrospinning [0025]. The reference does not expressly teach using a synthesis reactor with metal catalyst carbon precursor, growth promoter and carrier gas. However, HARUTYUNYAN teaches making carbon nanotubes by providing catalyst, a carbon containing gas such as carbon monoxide and other hydrocarbons (carbon source), and diluent such as argon (carrier gas) [0030]. An additional gas for improving formation of single wall nanotubes (SWNT) can also be included such as hydrogen [0032]. The method produces more homogenous nanotubes [0005]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the manufacturing method of HARUTYUNYAN to make the carbon nanotubes of HE to make more homogenous carbon nanotubes.
	The references teach making the carbon nanotubes but do not teach collecting them using the liquid medium. However, NODA teaches that when separating carbon nanotubes from a gas stream, it is known to use a liquid [0133]. At the time of filing the invention it would have been prima facie obvious to use the liquid recovery mechanism of NODA as a simple substitution of known techniques for recovering carbon nanotubes from a gas stream. The reference is silent to the liquid used but one of ordinary skill in the art would use water or ethanol because HE teaches they are inert to carbon nanotubes as described above.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 requires removing the composite from the substrate. The HE reference teaches that the substrate is a current collector. The examiner could find no motivation for peeling the electrode active and carbon nanotube protective layers (composite) from the current collector (substrate). The ZHOU reference teaches depositing the active material and nanotube material onto a removable filter paper substrate. However, the reference does not teach depositing carbon nanotubes/fibers onto a layer of electrode active material that does not already have carbon nanotubes/fibers present. The examiner could not motivation replacing the current collector substrate in HE with a removable substrate.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712